Title: From James Madison to Thomas Jefferson, 19 April 1811
From: Madison, James
To: Jefferson, Thomas


Dear Sir
W. Apl. 19. 1811
I have recd. your favor of  containing the requested extract from Armstrong’s letter relating to Warden. A. has entangled himself in such gross inconsistencies, that he may perhaps not execute this threat to vindicate his removal of W. agst. my reinstatement of him. This consideration alone will restrain his enmity agst. both of us. You will see the conflict in which he is engaged with Fulton. Pinkney is weekly expected by the return of the Essex. Previous to his taking leave of the Prince Regt. he ascertained by a correspondence with Wellesley, that his stay was wished for the mere purpose of delay and delusion. The mission of Foster, like that of Rose, plays the same game. The Convalescence of the King renders the Prince a Cypher; and his Cabinet is inflexible in its folly & depravity. The inclosed paper of Poulson, publishes from the “Courier” the Cabinet paper, the doctrine which is to be maintained & modified for the purposes of plunder. We have been long without official intelligence from France. The last was not unfavorable. Appearances & reports have of late engendered suspicions of foul play. The arrivals of two vessels from Bayonne, in the Delaware, with the notice of others to follow, indicate a renewal of trade. On the other hand extracts of letters seem to imply a continuance of the Iron policy in that quarter. The symptoms of approaching war between France & Russia seem to multiply. I am sorry to trouble you with a recurrence to your dormant files, but as I know the facility afforded by the method of them, I will ask the favor of you [to] look under the “Anonymous” head for a long letter or letters, written from London, in the beginning of 1809; in a disguised hand, & signed “A Man.” If recd. at all, it probably was forwarded by Lyman. Affectionately & respectfully
James Madison
